SIS-/5"
                                ELECTRONIC RECORD                            57« -/5"

COA #14-14-00521-CR                                 OFFENSE: Aggravated Assault


STYLE: Gary Ishmael Bolin vThe State of Texas       COUNTY: Harris

                                                                       th
COA DISPOSITION: Affirmed                           TRIAL COURT: 209"' District Court


DATE: March 19, 2015    Publish: No                 TC CASE #: 1377493




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Gary Ishmael Bolin vThe State of Texas

CCA#

         APPBLL/tHT'S                 Petition   CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:              DATE:

                                                 JUDGE:

DATE:        ot/tw/r                             SIGNED:                      PC:

JUDGE:       A(M UMS^.                           PUBLISH:                     DNP:




                                                                                     MOTION FOR


                                                         FOR REHEARING IN CCA IS:


                                                      JUDGE:


                                                                             ELECTRONIC RECORD